                                                                     FILED
                                                                      FEB 11 2019
                                                                   Clerk, U,S District Court
                  IN THE UNITED STATES DISTRICT COURT ~ntana
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                    MJ 19-6-M-JCL

  Juan M. CAMARENA's cell phones
  and GPS unit.                                      ORDER


      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

      DATED this 11 th day of February, 2019.




                                              J remiah C. Lynch
                                                nited States Magistrate Judge




                                          1
